Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


D1 SAMSUNG: “Further Enhancements on MIMO for NR", 3GPP DRAFT; RP-202299, 3RD GENERATION PARTNERSHIP PRQJECT (GPP), MOBILE COMPETENCE CENTRE: 680, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX : FRANCE, vol. TSG RAN, no. Electronic Meeting; 20201207 - 20201271 2? November 2020 (2020-11-27)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Jiang US 20220330315.

Regarding claims 1, 28-30, D1 discloses (the references in parentheses applying to this document) a method of wireless communication at a user equipment, UE, comprising: 
receiving downlink control information, DCI (page 2, 1st “Agreement: “LI- based beam indication using at least UE-specific (unicast) DCL..”), and 
determining, from the DCI, a transmission configuration indicator, TCI, state that indicates a beam for the uplink, the downlink, or the combination of the uplink and the downlink (page 2, 1st “Agreement: "...to indicate joint or separate DL/UL beam indication from the active TCI states).

D1 is silent on determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink.
Jiang teaches determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink ([0021, 0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of D1 by determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink, as shown by Jiang. This modification would benefit the system by enabling the UE to know what the DCI information is to be used for.

Claim(s) 1, 2, 4, 6, 13, 19 21, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farag US 20220061056 in view of Jiang US 20220330315.

Regarding claims 1 and 28-30, Farag teaches A method of wireless communication at a user equipment (UE), comprising:
receiving downlink control information (DCI); and
determining, from the DCI, a transmission configuration indicator (TCI) state that indicates a beam for the uplink, the downlink, or the combination of the uplink and the downlink. ([0328, 0335, 0358, 0365]).

Farag is silent on determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink.
Jiang teaches determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink ([0021, 0038]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Farag by determining, based on the DCI, whether the DCI is associated with a beam update for uplink, downlink, or a combination of the uplink and the downlink, as shown by Jiang. This modification would benefit the system by enabling the UE to know what the DCI information is to be used for.

Regarding claim 2, the UE determines that the beam update is for the uplink, the method further comprising:
transmitting an uplink transmission using the beam based on the TCI state (DL/UL beam indication, [0328]).

Regarding claim 4, the UE determines that the beam update is for the uplink, the method further comprising:
transmitting an uplink transmission using the beam based on the TCI state (DL/UL beam indication, [0328]).

Regarding claim 6, the UE determines that the beam update is for the uplink and the downlink, the method further comprising:
transmitting an uplink transmission based on the beam update; and
receiving a downlink transmission based on the beam update (update, joint DL/UL beam, [0328]).

Regarding claims 13, 19, the DCI does not schedule a transmission. Note, no transmission is scheduled in [0328].

Regarding claim 21, the DCI is of a format used for beam update ([0113, 0129]).

Claims 3, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farag and Jiang as applied to claim 2 above, and further in view of Park US 20210314953.

Regarding claim 3, the combination is silent on the TCI state indicates at least two uplink channels.
Park teaches the TCI state indicates at least two uplink channels (DCI, The second beam indication may indicate a TCI state for a plurality of uplink channels, [0329]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the TCI state indicates at least two uplink channels, as shown by Park. This modification would benefit the system by enabling the network to inform the UE of potential uplink channels available.

Regarding claim 5, the combination is silent on the TCI state indicates at least two downlink channels.
Park teaches the TCI state indicates at least two downlink channels (A wireless device may perform a method comprising multiple operations. The wireless device may receive downlink control information (DCI) comprising a beam indication. The beam indication may indicate a transmission configuration indicator (TCI) state for a plurality of channels. The wireless device may determine a time, after receiving the DCI, for applying the TCI state to the plurality of channels. The wireless device may determine, based on the TCI state, a spatial domain filter. The wireless device may receive, using the spatial domain filter and based on the time for applying the TCI state, a plurality of transmissions via the plurality of channels (e.g., a first transmission via a first downlink channel and a second transmission via a second downlink channel), [0329]).

Regarding claim 7, as shown in Park ([0329], the DCI comprises a sequence associated with the beam update, and the UE uses the sequence to determine whether the beam update is for the uplink, the downlink.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farag, Jiang, and Park as applied to claim 2 above, and further in view of Cao US 20210391899.

Regarding claim 8, the combination is silent on the DCI further comprises beam indication information comprising a TCI state identifier (ID) of the TCI state that indicates the beam.
Cao teaches the DCI further comprises beam indication information comprising a TCI state identifier (ID) of the TCI state that indicates the beam ([0195, 0197]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the DCI further comprises beam indication information comprising a TCI state identifier (ID) of the TCI state that indicates the beam, as shown by Cao. This modification would benefit the system by informing the UE of the TCI to be used.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farag and Jiang as applied to claim 17 above, and further in view of Rahman US 20210337525.

Regarding claim 17, the combination is silent on the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink.
Rahman teaches the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink ([0231]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by the DCI comprises a dedicated field indicating that the beam update is for the uplink, the downlink, or the combination of the uplink and the downlink, as shown by Rahman. This modification would benefit the system by providing a proven, reliable method for indicating beam update.

Regarding claim 18, a payload of the DCI is configured via radio resource control (RRC) signaling (Farag: [0243]). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Farag, Jiang, and Rahman as applied to claim 17 above, and further in view of Lee US 20190158317.

	The combination is silent on a dedicated search space (SS) is configured at the UE for monitoring the DCI.
	Lee teaches a dedicated search space (SS) is configured at the UE for monitoring the DCI ([0053]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by teaches a dedicated search space (SS) is configured at the UE for monitoring the DCI, as shown by Lee. This modification would benefit the system by providing a proven, reliable method for monitoring the DCI.

Allowable Subject Matter
Claims 9-12, 14-16, 20, 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476